Citation Nr: 1748107	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1950 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDING OF FACT

The Veteran has PTSD that is etiologically related to an in-service motor vehicle accident. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C. § 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has PTSD as a result of his active service.  Specifically, the Veteran has consistently stated that while in Pusan, Korea in 1951, he was involved in a motor vehicle accident while his superior was driving which caused him to be thrown from the vehicle and land in a rice field filled with human feces and waste.

A majority of the Veteran's STRs have been determined to be unavailable for review as they were destroyed by the fire at the National Personnel Records Center (NPRC).  The board notes that where service records were lost or destroyed, the Veteran is competent to report about factual matters of which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Veteran has reported experiencing mental health symptoms in service, he has also repeatedly stated that he was ordered by his superior who was operating the vehicle that he was not to report the accident or seek treatment as the supervisor was eligible for promotion.  Therefore, even though the Veteran's service records are unavailable for review, it is unlikely they would contain any documented evidence of complaints of, treatment for, or a diagnosis of a psychiatric disability while he was in active service. 

A review of the post-service medical evidence shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  The Veteran has asserted that he sought mental health treatment immediately following his release from service; however, given the age of the medical records, many of them were unable to be obtained and unavailable for review. 

However, a review of the available records shows that in September 2002, the Veteran reported the occurrence of the motor vehicle accident to his VA Medical Center treatment provider.  The examiner noted the motor vehicle accident while in service and that the Veteran did not report the accident.

Additionally, in a November 2013 statement, the Veteran reported that he sometimes still experienced the smell of the rice field and the taste in his mouth from after the accident when he was stuck in the mud.

The Board finds that the Veteran is competent to report the accident that occurred in service and that he has experienced mental health symptoms since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

In March 2013, the Veteran was afforded a VA examination for gastrointestinal issues.  At that time, the Veteran reported the accident to the examiner, and that he reported to sick bay the day after the accident, but told them only that he had been in an accident, offering no further details.  

In November 2013, the Veteran underwent a VA PTSD examination.  The examiner diagnosed PTSD with occupational and social impairment with an occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran generally functioned satisfactorily with normal routine behavior.  The Veteran once again reported the accident as his stressor with consistent details.  The examiner opined that the Veteran's report of his traumatic event more likely than not occurred, and that it was the event that had resulted in his current diagnosis.  Furthermore, the examiner opined that the accident involved a psychological or psycho-physiological state of fear, helplessness, and horror for the Veteran, and that for that reason, the Veteran's PTSD was at least likely as not caused by or a result of his claimed in-service stressor. 

The Board finds that the November 2013 VA examination and opinion report is adequate because the examiner reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there are no medical opinions to the contrary.  Therefore, the November 2013 VA examination and opinion report is the most probative evidence of record.  

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

ORDER

Entitlement to service connection for PTSD is granted. 




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


